Citation Nr: 1225961	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  04-24 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for chronic fatigue syndrome.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  

4.  Entitlement to an initial rating in excess of 10 percent for chronic sinusitis.  

5.  Entitlement to an effective date earlier than November 19, 2002, for the award of service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from January 1963 to January 1983.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied service connection for a psychiatric disability, determined that new and material evidence had not been received to reopen previously denied claims of service connection for chronic fatigue syndrome and sinusitis, and denied a total rating based on individual unemployability.  

In a March 2007 decision, the Board reopened the claims of service connection for chronic fatigue syndrome and sinusitis and remanded them for additional evidentiary development.  The remaining issues on appeal were also remanded to the RO.  In June 2009, the Board again remanded the matter for additional evidentiary development.  

In a December 2010 decision, the Board granted service connection for sinusitis.  The remaining issues on appeal were again remanded to the RO for additional evidentiary development.  

While the matter was in remand status, in a December 2010 rating decision, the RO effectuated the Board's decision awarding service connection for sinusitis.  The RO assigned an initial 10 percent disability rating, effective November 19, 2002.  In December 2011 statement, the appellant indicated that he disagreed with the RO's determination because his sinus disability had been continuously incapacitating since 1965.  The record currently available to the Board contains no indication that the appellant has been provided with a Statement of the Case in response to his December 2011 notice of disagreement.  Under these circumstances, a remand for this action is necessary.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).

When the matter was returned to the Board in September 2011, the Board issued a decision denying service connection for an acquired psychiatric disability and chronic fatigue syndrome as well as a total rating based on individual unemployability.  The appellant appealed the Board's September 2011 decision to the U.S. Court of Appeals for Veterans Claims (Court).  

While the matter was pending before the Court, in May 2012, the appellant's then-attorney and a representative of VA's Office of General Counsel filed a joint motion for remand.  In a May 2012 order, the Court granted the motion, vacated the Board's September 2011 decision, and remanded the matter for readjudication.

In light of the Court's order, another remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its September 2011 decision, the Board denied service connection for chronic fatigue syndrome, finding that it had not been demonstrated during the appellant's active service or for many years thereafter, nor had it been shown to be related to active service, any incident therein, or any service-connected disability.

In the May 2012 joint motion discussed above, the parties agreed that vacatur of the Board's decision was warranted "because VA failed to fulfill its duty to assist Appellant because the February 2011 VA examination upon which the Board relied was inadequate insofar as it provided an inadequate rationale for its finding that Appellant did not have [chronic fatigue syndrome]."  Joint motion at page 1.  

Specifically, the parties described the February 2011 VA examination report as "confusing and potentially contradictory" because although the examiner appeared to indicate that the appellant endorsed six out of ten specific criteria as necessary for a diagnosis of chronic fatigue syndrome, he ultimately concluded that a diagnosis of chronic fatigue syndrome was not warranted.  Id. at 3.  As a result, the parties concluded that vacatur and remand was warranted "so that VA can provide an adequate examination relating to the etiology of Appellant's [chronic fatigue syndrome]."  Id.  

The parties further agreed that vacatur and remand were warranted with respect to the appellant's claim of entitlement to service connection for an acquired psychiatric disability and his claim for a total rating based on individual unemployability because such claims appeared to be inextricably intertwined with his claim of entitlement to service connection for chronic fatigue syndrome.  

In addition to the issues subject to the May 2012 joint motion, as the Board has previously noted, the appellant has initiated an appeal of a December 2010 rating decision which granted service connection for sinusitis and assigned an initial 10 percent disability rating, effective November 19, 2002.  Because he has not yet been provided with a Statement of the Case, a remand is necessary.  Manlincon, 12 Vet. App. at 240-41.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and ensure that a Statement of the Case has been issued to the appellant and his representative addressing the issue of entitlement to an initial rating in excess of 10 percent for sinusitis and the issue of entitlement to an effective date earlier than November 29, 2002, for the award of service connection for sinusitis.  The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2011).  These issues should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  The appellant should be afforded a VA medical examination for the purpose of determining the nature and etiology of any chronic fatigue syndrome.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the record, the examiner should provide an opinion, with supporting rationale, as to the following:  

a) Is a current diagnosis of chronic fatigue syndrome appropriate based on the examination findings and/or the evidence of record?  If not, the examiner must give a complete rationale for this response, including reference to the diagnostic criteria for chronic fatigue syndrome, and must reconcile his or her opinion with prior diagnoses of chronic fatigue syndrome.

b) If a diagnosis of chronic fatigue syndrome is deemed appropriate, the examiner should then render an opinion, with supporting rationale, as to whether it is at least as likely as not that such chronic fatigue syndrome had its onset during the appellant's active service, is otherwise causally related to such service or any incident therein, or is causally related to or aggravated by any service-connected disability.  

3.  After undertaking any additional development deemed necessary, the RO should readjudicate the claims on appeal, considering all the evidence of record.  If any benefit sought remains denied, the appellant and his representative should be furnished with a supplemental statement of the case and the opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


